Title: To James Madison from Jonathan Russell, 21 December 1811
From: Russell, Jonathan
To: Madison, James


Sir
London 21 Decr. 1811
The inclosed is a copy of a letter which I received several months since from Mr. Wichelhausen. I have not hitherto communicated it to you from a repugnance to impeach an old acquaintance & fellow labourer in the public service at a time when it appeared no longer in his power, from a change of circumstances to abuse his official information or influence. Having however recently learnt that Mr Forbes is making interest to obtain the consulship here I can no longer conceal from you the facts which have come to my knowledge without feeling myself in some measure responsible for the evils which might result from my silence.
Although in the letter of Mr. Wichelhausen there is much irrelevent matter yet it sufficiently shows
1   That Mr Forbes used the information which he no doubt officially received to speculate to the injury of his fellow citizens whom he ought to have protected
2   That he employed his official power to obtain the execution of a contract which he had improperly made by throwing his victim into new embarrassments by a false denunciation.
These facts alone are I trust sufficient to show the unfitness of Mr. Forbes for the consulate here which requires from the frequent opportunity & temptation it affords for abuses more than ordinary virtue—yet I cannot conceal a circumstance which has come within my own knowledge & which tends to show that the transactions alluded to in the letter of Mr Wichelhausen are a part of a system which Mr Forbes has reconciled to his views of propriety.
After I was appointed by Genl Armstrong to take charge of our legation at Paris & was about proceeding to my post I met Mr Forbes at Tonning when after some preliminary observations he said to me “You are going to Paris where from your official situation you will probably have early information out of which money can be made—I have hitherto been without means to embrace extensive objects which have occasionly presented but I can now command apple [sic] funds & whatever speculations shall be made in consequence of your communication, shall for joint account.” I must avow that I felt strong indignation at this dishonourable proposition & expressed myself accordingly—when Mr. Forbes to excuse himself declared that he did not mean to offend me as he had not asked me to do more than Genl Armstrong had done. A libel on a third person was however but poor satisfaction to me.
The original of Mr Wichelhausen’s letter was left by me in possession of Mr Barlow. I have the honour to be with the Greatest respect Sir Your very faithful Servant
Jona Russell
